


Exhibit 10.33

 

[g255672lai001.jpg]

 

November 3, 2014

 

Van P. Whitfield

Cobalt International Energy, Inc.

Cobalt Center

920 Memorial City Way, Suite 100
Houston, TX 77024

 

Dear Van:

 

In accordance with the notification requirements of Section 15.07 of your
employment agreement with Cobalt International Energy, Inc. (the “Company”)
dated as of September 6, 2011 (the “Employment Agreement”), and notwithstanding
the terms of Section 2.02(b) thereof, we hereby request that you continue to be
employed with us pursuant to the terms of the Employment Agreement, as modified
hereby, until December 31, 2015.

 

In connection with the extension of the Employment Agreement, and in
consideration for the promises and covenants contained therein, including those
promises and covenants contained in Articles 10 and 11, you shall receive on
January 15, 2015 an equity award granted pursuant to the terms of the Company’s
Long Term Incentive Plan (the “Plan”).  The award shall have a target value of
$2,000,000 and shall be awarded 50% in the form of stock options to purchase
shares of the Company’s common stock and 50% in the form of restricted shares of
the Company’s common stock.  Vesting of the stock option award and vesting of
the restricted stock award shall require satisfaction of both a service
condition and a performance condition.  The service condition under each award
shall be satisfied on December 31, 2015, subject to your continued employment
through such date, and the performance condition shall be satisfied subject to
the attainment of a $23.06 closing share price of the Company’s common stock for
a period of at least 20 out of 30 continuous days on which the shares are quoted
or traded at any time during the ten-year term of each award.  These awards
shall be governed by the terms and conditions of the Plan and the terms and
conditions set forth in the applicable award agreement.  You agree that you are
not otherwise entitled to these awards, and that these awards provide you with
an interest in the Company that you would not otherwise have.  You also agree
that these awards are good and valuable consideration, which are intended to,
and do, protect the Company’s interests, including, but not limited to,
non-public, confidential, and proprietary information, trade secrets, the
Company’s Business (as defined in the Employment Agreement), and goodwill.  You
also agree that such consideration is reasonably related to the interests
described above, which are worthy of protection.

 

--------------------------------------------------------------------------------


 

Notwithstanding the terms of the Plan or any applicable award agreement
thereunder, subject to your continuing employment under the Employment
Agreement, as modified hereby, until December 31, 2015, on such date, all of
your time-vesting awards of restricted stock, restricted stock units, if
applicable, and stock options under the Plan that remain outstanding as of
December 31, 2015 shall fully vest; provided that the vested shares underlying
such awards may not be Transferred (as defined below) until the regular
scheduled vesting date(s) set forth in the award agreement(s) applicable to such
award(s) and further, such vested shares shall be subject to forfeiture if you
materially breach the covenants set forth in Article 10 or Article 11 of the
Employment Agreement.  “Transfer” means (a) offer, sell, pledge or hypothecate
any legal or beneficial interest, including the grant of an option or other
right, or otherwise transfer or enter into an agreement to do so or (b) enter
into any hedge, swap or any other agreement that transfers, in whole or in part,
any of the economic consequences of ownership (whether such transaction is
settled by delivery of cash, shares or otherwise); provided that you may sell a
sufficient number of vested shares in order to satisfy the income tax
obligations that you will incur in connection with the vesting of such awards on
December 31, 2015.

 

Van, as always, I truly value your leadership and the continued positive impact
on all phases of our business.  Please indicate that you agree to extend your
Employment Agreement pursuant to its terms as modified hereby by executing
below.

 

 

Sincerely,

 

 

 

/s/ Joseph H. Bryant

 

Joseph H. Bryant

 

Chairman and Chief Executive Officer

 

Cobalt International Energy, Inc.

 

 

 

 

 

Agreed and accepted:

 

 

 

/s/ Van P. Whitfield

 

Van P. Whitfield

 

 

 

November 3, 2014

 

Date

 

 

--------------------------------------------------------------------------------
